PER CURIAM.
We grant the petition for certiorari which seeks review of an order of the Circuit Court transferring Count II of the complaint to the County Court upon the ground that the amount in controversy was less than $5,000, the jurisdictional requisite for the Circuit Court to hear the matter. We quash the order of transfer upon a holding that it cannot be concluded from the record now before us that the amount in controversy is indisputably less than $5,000 or that the allegations of Count II claiming entitlement to an amount in excess of $5,000 were not made in good faith. See Norris v. Southern Bell Telephone & Telegraph Company, 324 So.2d 108 (Fla. 3d DCA 1975); Thibadeau v. Santini Bros., Inc., 315 So.2d 550 (Fla. 4th DCA 1975). If later developments in the case show without dispute that the amount in controversy is less than $5,000, the trial court is free to transfer Count II. Norris v. Southern Bell Telephone & Telegraph Company, 324 So.2d at 109.
Certiorari granted; order quashed.